DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Powell on 08 February 2021.

The application has been amended as follows: 


Claim 2, line 1, please delete “composition” and insert therefor --essence--.
Claim 3, line 1, please delete “composition” and insert therefor --essence--.
Claim 4, line 1, please delete “composition” and insert therefor --essence--.
Claim 5, line 1, please delete “composition” and insert therefor --essence--.
Claim 6, line 1, please delete “composition” and insert therefor --essence--.
Claim 7, line 1, please delete “composition” and insert therefor --essence--.
Claim 8, line 1, please delete “composition” and insert therefor --essence--.
Claim 9, line 1, please delete “composition” and insert therefor --essence--.
Claim 11, line 1, please delete “composition” and insert therefor --essence--.
Claim 12, line 1, please delete “composition” and insert therefor --essence--.
Claim 12, line 1, please delete “claim 1” and insert therefor --claim 13--.
Claim 15, line 1, please delete “claim 14” and insert therefor --claim 13--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited prior art of record is Deckner et al. (“Deckner”, US Patent 5,968,528) in view of Ohmori et al. (“Ohmori”, US 2003/0091603), Seppic (“SepimaxTM Zen”, 2015), Tanaka (US 2004/0028634), and CN 106821849A (“CN ‘849”; English abstract provided with the Office action mailed 30 September 2020).  The inventions of Deckner, Ohmori, Seppic, Tanaka, and CN ‘849 are delineated in the previous Office action (see pages 5-10 of Office action mailed 30 September 2020) and incorporated herein by reference.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/           Examiner, Art Unit 1611